Citation Nr: 1109027	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  07-17 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for allergic rhinitis originally claimed as sinus disorder. 


REPRESENTATION

Appellant represented by:	National Association of County Veteran Service Officers - Atlantic County Veteran Services


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1989 to May 1990, from November 1990 to August 1991, and from February 2003 to May 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO), in which pertinent part, denied the benefit sought on appeal.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his June 2007 substantive appeal, VA FORM-9, the Veteran indicated his wish to appear personally for a hearing before a Member of the Board at the RO (a Travel Board hearing) and give testimony concerning his claim of service connection for allergic rhinitis.  The Veteran was scheduled to appear for a Travel Board hearing on January 31, 2011, but he did not attend this hearing.   On the date of the scheduled hearing, the Veteran submitted a statement in which he stated that he was not able to attend the hearing and he asked for it to be rescheduled for a later date. 

According to VA regulations, a hearing may be rescheduled if there is "good cause and the cause for the failure to appear arose under such circumstances that a timely request for postponement could not have been submitted prior to the scheduled hearing date."  38 C.F.R. § 20.704(d) (2010).  In the present case, the Veteran's motion to reschedule his Travel Board hearing was granted by the Board.  Since the RO schedules travel board hearings, a remand of this matter to the RO is warranted.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at his local VA office before a Veterans Law Judge in accordance with applicable procedures.  The Veteran should be provided with notice as to the time and place to report for said hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
TARA L. REYNOLDS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


